1
2                                 UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4     JOSE RODRIGUEZ,                                             Case No. 2:19-cv-01644-KJD-NJK
5                                                 Plaintiff                     ORDER
6            v.
7     MICHAEL NIEVES, et al.,
8                                            Defendants
9
10   I.     DISCUSSION

11          On September 20, 2019, this Court ordered Plaintiff to file a fully complete application to

12   proceed in forma pauperis or pay the full $400 filing fee for a civil action no later than October

13   21, 2019. Docket No. 3 at 2. On October 22, 2019, Plaintiff filed a motion for an extension of

14   time to file a fully complete application to proceed in forma pauperis because he had not received

15   his financial certificate from the NDOC yet. Docket No. 4. Thereafter, on November 19, 2019,

16   Plaintiff filed a second motion for an extension of time to file a fully complete application to

17   proceed in forma pauperis because he still has not received his financial certificate from the

18   NDOC. Docket No. 6. The Court grants Plaintiff’s second motion for an extension of time.

19   Plaintiff shall file a fully complete application to proceed in forma pauperis or pay the full $400

20   filing fee no later than January 17, 2020.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff’s second motion for extension

23   of time, Docket No. 6, is GRANTED.

24          IT IS FURTHER ORDERED that, no later than January 17, 2020, Plaintiff shall either:

25   (1) file a fully complete application to proceed in forma pauperis, on the correct form with

26   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400

27   fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).

28
1           IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3           DATED: December 3, 2019.
4
5
6                                            NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
